  Case 4:19-cv-00344-A Document 15 Filed 05/16/19        1 of U.S.
                                                              2 DISTRICT
                                                    Page NORTllERN PageID   COURT
                                                                            174
                                                                    IJISTIUCT OF TEXAS
                                                            ..---F-=IL_E_Q_
                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXA.               MAY 1 6 2019
                           FORT WORTH DIVISION
                                                          CLERK, U.S. DISTRICT COURT

GREAT LAKES INSURANCE SE,           §
                                                            By--.,...,=---
                                                                bcputy
                                    §
             Plaintiff,             §
                                    §
vs.                                 §     NO. 4:19-CV-344-A
                                    §
PK YACHT OPERATIONS, LLC,           §
                                    §
             Defendant.             §


                                  ORDER

      Carne on for consideration the application of Charles Davant

("Davant")    for admission pro hac vice in the above-captioned

matter.   The court finds that the application should be granted.

Therefore,

      The court ORDERS that Davant's application for admission pro

hac vice be, and is hereby, granted, and that Davant be, and is

hereby, granted leave to appear pro hac vice, along with local

counsel, on behalf of plaintiff, Great Lakes Insurance SE, in

this action.     The court directs the clerk of the court to deposit

the application fee into the account of the Non-Appropriated Fund

of this court.
 Case 4:19-cv-00344-A Document 15 Filed 05/16/19   Page 2 of 2 PageID 175


     The court further ORDERS that,      if Davant has not already

done so, Davant register as an ECF user of this court within

fourteen days. See Local Civil Rule LR 5.l(f)

    SIGNED May 16, 2019.




                                   2
